Exhibit 10.41

FORM OF

THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by The Active Network, Inc. (the “Company”) of
the Executive Nonqualified Excess Plan (“Plan”).

W I T N E S S E T H:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised to obtain legal and tax advice from its
professional advisors before adopting the Plan,

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6 Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:

 

XX    (a)   Company         (b)   The administrative committee appointed by the
Board to serve at the pleasure of the Board.         (c)   Board.         (d)  
Other (specify):                     .

2.8 Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:

 

XX    (a)   Base salary. XX    (b)   Service Bonus. XX    (c)  
Performance-Based Compensation earned in a period of 12 months or more.



--------------------------------------------------------------------------------

XX    (d)   Commissions.         (e)   Compensation received as an Independent
Contractor reportable on Form 1099. XX    (f)   Other: An amount equivalent to
the 401k refund.

2.9 Crediting Date: The Deferred Compensation Account of a Participant shall be
credited as follows:

Participant Deferral Credits at the time designated below:

 

        (a)   The last business day of each Plan Year.         (b)   The last
business day of each calendar quarter during the Plan Year.         (c)   The
last business day of each month during the Plan Year.         (d)   The last
business day of each payroll period during the Plan Year.         (e)   Each pay
day as reported by the Employer. XX    (f)   On any business day as specified by
the Employer.         (g)   Other:                     .

Employer Credits at the time designated below:

 

XX    (a)   On any business day as specified by the Employer.         (b)  
Other:                     .

2.13 Effective Date:

 

XX    (a)    This is a newly-established Plan, and the Effective Date of the
Plan is October 1, 2012.

 

2.20 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

        (a)    Age         . XX    (b)    The later of age 65 or the 5th
anniversary of the participation commencement date. The participation
commencement date is the first day of the first Plan Year in which the
Participant commenced participation in the Plan.         (c)    Other:
                    .

 

2



--------------------------------------------------------------------------------

2.23 Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

The Active Network, Inc.   10182 Telesis Court #100   858-964-3800   33-0884962
  San Diego, CA 92121    

2.26 Plan: The name of the Plan is

The Active Network, Inc. Nonqualified Deferred Compensation Plan.

2.28 Plan Year: The Plan Year shall end each year on the last day of the month
of December.

2.30 Seniority Date: The date on which a Participant has:

 

        (a)   Attained age         .         (b)   Completed          Years of
Service from First Date of Service.         (c)   Attained age          and
completed          Years of Service from First Date of Service.         (d)  
Attained an age as elected by the Participant. XX    (e)   Not applicable –
distribution elections for Separation from Service are not based on Seniority
Date

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

XX    (a)   Base salary:              minimum deferral: 0%              maximum
deferral: $          or 80% XX    (b)   Service Bonus:              minimum
deferral: 0%              maximum deferral: $          or 100% XX    (c)  
Performance-Based Compensation:              minimum deferral: 0%     
        maximum deferral: $          or 100%

 

3



--------------------------------------------------------------------------------

XX    (d)    Commissions:      

minimum deferral: 0%

     

maximum deferral : $              or 100%

        (e)    Form 1099 Compensation:      

minimum deferral:     %

     

maximum deferral : $              or     %

XX    (f)    Other: An amount equivalent to the 401k refund.      

minimum deferral: 100%

     

maximum deferral: $              or 100%

        (g)    Participant deferrals not allowed.

4.2 Employer Credits: Employer Credits will be made in the following manner:

 

XX    (a)   Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:      XX      (i)    An amount determined each Plan
Year by the Employer.                  (ii)    Other:                     .     
   (b)   Other Employer Credits: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:                  (i)    An amount determined each Plan Year by the
Employer.                  (ii)    Other:                     .         (c)  
Employer Credits not allowed.

5.2 Disability of a Participant:

 

        (a)    A Participant’s becoming Disabled shall be a Qualifying
Distribution Event and the Deferred Compensation Account shall be paid by the
Employer as provided in Section 7.1. XX    (b)    A Participant becoming
Disabled shall not be a Qualifying Distribution Event.

 

4



--------------------------------------------------------------------------------

5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

        (a)   An amount to be determined by the Committee.         (b)   Other:
                    . XX    (c)   No additional benefits.

5.4 In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:

 

XX    (a)   In-Service Accounts are allowed with respect to:             
Participant Deferral Credits only.              Employer Credits only.      XX
   Participant Deferral and Employer Credits.      In-service distributions may
be made in the following manner:      XX    Single lump sum payment.      XX   
Annual installments over a term certain not to exceed 10 years.      Education
Accounts are allowed with respect to:              Participant Deferral Credits
only.              Employer Credits only.      XX    Participant Deferral and
Employer Credits.      Education Accounts distributions may be made in the
following manner:      XX    Single lump sum payment.      XX    Annual
installments over a term certain not to exceed 5 years.      If applicable,
amounts not vested at the time payments due under this Section cease will be:   
          Forfeited      XX    Distributed at Separation from Service if vested
at that time __    (b)   No In-Service or Education Distributions permitted.

5.5 Change in Control Event:

 

XX    (a)    Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.         (b)    A Change in Control
shall not be a Qualifying Distribution Event.

5.6 Unforeseeable Emergency Event:

 

XX    (a)   Participants may apply to have accounts distributed upon an
Unforeseeable Emergency event.

 

5



--------------------------------------------------------------------------------

        (b)    An Unforeseeable Emergency shall not be a Qualifying Distribution
Event

6. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

 

XX    (a)    Normal Retirement Age. XX    (b)    Death. XX    (c)    Disability.
XX    (d)    Change in Control Event         (e)    Other:                     
XX    (f)    Satisfaction of the vesting requirement as specified below:    XX
   Employer Discretionary Credits:               (i)   Immediate 100% vesting.
              (ii)   100% vesting after          Years of Service.              
(iii)   100% vesting at age         .       XX    (iv)   Number of Years   
Vested            of Service       Percentage            Less than    1    0%   
           1    25%               2    50%               3    75%              
4    100%               5        %               6        %               7   
    %               8        %               9        %               10 or more
       %       For this purpose, Years of Service of a Participant shall be
calculated from the date designated below:               (1)   First Day of
Service.          XX    (2)   Effective Date of Plan Participation.           
   (3)   Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years of Service of a Participant from the Crediting Date on
which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

 

6



--------------------------------------------------------------------------------

           Other Employer Credits:

 

          (i)    Immediate 100% vesting.                (ii)    100% vesting
after          Years of Service.           (iii)    100% vesting at age
        .                (iv)    Number of Years      Vested         of Service
        Percentage         Less than            1          %            1     
    %            2          %            3          %            4          %  
         5          %            6          %            7          %           
8          %            9          %            10 or more          %

 

  For this purpose, Years of Service of a Participant shall be calculated from
the date designated below:           (1)    First Day of Service.             
(2)    Effective Date of Plan Participation.           (3)    Each Crediting
Date. Under this option (3), each Employer         Credit shall vest based on
the Years of Service of a         Participant from the Crediting Date on which
each         Employer Discretionary Credit is made to his or her        
Deferred Compensation Account.   

7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

(a)    Separation from Service prior to Seniority Date, or Separation from
Service if Seniority Date is Not Applicable    XX    (i)    A lump sum.    XX   
(ii)    Annual installments over a term certain as elected by the Participant
not to exceed 10 years.            (iii)    Other:                     . (b)   
Separation from Service on or After Seniority Date, If Applicable            (i)
   A lump sum.            (ii)    Annual installments over a term certain as
elected by the Participant not to exceed          years.

 

7



--------------------------------------------------------------------------------

   XX    (iii)      Other: Not Applicable. (c)    Separation from Service Upon a
Change in Control Event    XX    (i)      A lump sum.    XX    (ii)      Annual
installments over a term certain as elected by the Participant not to exceed 10
years.            (iii)      Other:                     . (d)    Death        
   XX    (i)      A lump sum.    XX    (ii)      Annual installments over a term
certain as elected by the Participant not to exceed 10 years.            (iii)
     Other:                     . (e)    Disability                 (i)      A
lump sum.            (ii)      Annual installments over a term certain as
elected by the Participant not to exceed          years.            (iii)     
Other:                     .    XX    (iv)      Not applicable.    If
applicable, amounts not vested at the time payments due under this Section cease
will be:            Forfeited            Distributed at Separation from Service
if vested at that time (f)    Change in Control Event    XX    (i)      A lump
sum.    XX    (ii)      Annual installments over a term certain as elected by
the Participant not to exceed 10 years.            (iii)      Other:
                    .            (iv)      Not applicable.    If applicable,
amounts not vested at the time payments due under this Section cease will be:   
        Forfeited            Distributed at Separation from Service if vested at
that time

 

8



--------------------------------------------------------------------------------

7.4 De Minimis Amounts.

 

XX    (a)    Notwithstanding any payment election made by the Participant, the
vested balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $ 50,000. In addition,
the Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan     
   (b)    There shall be no pre-determined de minimis amount under the Plan;
however, the Employer may distribute a Participant’s vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.

 

10.1 Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

 

XX    (a)    Company.         (b)    Employer or Participating Employer who
employed the Participant when amounts were deferred.

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Sections 2.4 & 4.1.3 of the Plan
shall be amended to read as provided in attached Exhibit A.

 

        There are no amendments to the Plan.

17.9 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of California, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

The Active Network, Inc. Name of Employer By:  

 

Authorized Person Date:  

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

The following shall replace Section 2.4 of the Plan Document:

2.4 “Board” means the Board of Directors of the Company, or a committee
designated by the Board of Directors, if the Company is a corporation. If the
Company is not a corporation, “Board” shall mean the Company.

The following shall be added as the last sentence of Section 4.1.3 of the Plan
Document:

Notwithstanding the foregoing, in no event may a Participant make a deferral
election with respect to Compensation that is earned based upon a specified
performance period (for example, an annual bonus) during the initial Plan Year.

 

11